Title: From John Adams to John Murray Forbes, 6 February 1798
From: Adams, John
To: Forbes, John Murray



Sir
Philadelphia Feby. 6th. 1798

I received in season, and with pleasure your Letter of the 12th of January
I must avow that upon the first publication of Mr: Munroe’s Work, I was much hurt at that levity with which So many Americans, and among them some of respectable character, had taken an open part against the Executive authority of their own Country Government especially when that authority was exercised, by a Character so universally respected as Washingtons; it looked as if Americans would be forever incapable of any kind of Government—
Your particular obligations to Mr. Munroe, for his Services to your Brother must have made a deep impression on your feelings, and the Sense you express of them does honor to your heart, and will apologize for a Conduct which however it will not justify—As this is the first instance it may be pardoned, but most assuredly a Second never will
I am obliged to you for writing to me on this occasion, and for the just Sentiments and handsome Expressions of them to Sir / Your most obt & Hble Servt

John Adams